DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Specification
The title of the invention is not descriptive because it is too generic.  A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP § 606.01.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dickson, Jr. et al (US PGPub # 2017/0035249) in view of Loic (US PGPub # 2013/0241743). With respect to claim 1, the Dickson reference discloses a cooking assistance device (¶ 0002) comprising: a weighing apparatus (105); an identifying unit (130) for identifying a kitchen appliance (110) or utensil placed on the weighing apparatus for obtaining a dry weight of the kitchen appliance or utensil either received with the identification or obtained based on the identification (¶ 0033); a calculating unit (1310) for calculating a weight of food contained by the kitchen appliance or utensil based on a dry weight of the identified kitchen appliance or utensil (¶¶ 0034-0037); and a communications unit (1385) for communicating the weight of food to a cooking aid device for providing cooking instructions to a user which depend on the weight of food (¶¶ 0014,  0031-0032, & 0091). The difference between the claimed device and the system of the Dickson reference is that the identifying unit identified the kitchen appliance by using its dry weight to look up the identification of the appliance, instead of obtaining an identification number from the appliance and looking up its tare weight. However, it was well known to program an appliance to identify itself with an electronic identifier, as shown by the example of the Loic reference (¶¶ 0029 & 0048); therefore it would have been an obvious alternative design to program the identifying unit of Dickson to obtain an identification number from the appliance and looking up its tare weight instead.
	With respect to claim 3, Dickson shows the cooking aid device (115).
	With respect to claim 4, the Dickson reference shows a processor (1310) and display (1335) for showing cooking instructions (¶¶ 0088-0089).
	With respect to claim 5, Dickson’s cooking assistance device has a user interface (1345).
	With respect to claim 6, Dickson discloses wireless communication (¶ 0011) as does Loic (¶¶ 0001-0003, 0007-0011, 0038).
	With respect to claim 7, RFID chips were an old and well-known way to electronically identify an object, so it would have been obvious to use an RFID chip and reader to identify appliance types.
 	With respect to claims 8 & 9, programming the appliance to communicate instructions wirelessly to and from the cooking assistance device would have been obvious to the ordinary practioner to further automate the cooking process to reduce user errors.
	With respect to claims 10, 11, and 13-14, the method of use would have been inherent to the device disclosed.


Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dickson, Jr. et al (US PGPub # 2017/0035249) in view of Loic (US PGPub # 2013/0241743) as applied to claims 1, 3-11, 13, and 14 above, and further in view of Palmer et al (US PGPub # 2016/0048720). Providing a docking station for a cooking aid device was old and well known as shown by the example of Palmer (¶ 0032), and it would have been an obvious modification to the system of Dickson to provide a standard docking station for the smartphone (115) to extend its battery life.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856